DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action responds to reply filed on 9/9/2021 regarding application 16/693425 that was initially filed on 11/25/2019. Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	1.	Claims 1 - 9 are rejected under 35 U.S.C. 103 as being unpatentable over He et al., US 2013/0121416 A1 (hereinafter He) in view of Liu et al., US 2020/0260111 A1 (hereinafter Liu), and further in view of Lee et al., US 2008/0240247 A1 (hereinafter Lee).

	As for claim 1, He discloses apparatus for decoding ([0037], e.g., decoder) a current block ([0064], e.g., original source picture, note a block of the original source picture) of a current frame ([0064], e.g., original source picture) of a video frame ([0030], e.g., video), comprising: a memory ([0133], e.g., memory); and a processor ([0133], e.g., processor), the processor configured to execute instructions ([0133], e.g., instructions) stored in the memory to: compressed video stream ([0038], e.g., payload); a first parameterized motion model ([0072], e.g., different motion model and/or parameters, note a first parameters) associated with a first segment ([0072], e.g., multiple regions, note a first region) of the current frame with respect to a first reference frame ([0040], e.g., input reference picture); a second parametrized motion model ([0072], e.g., different motion model and/or parameters, note a second parameters) associated with a second segment ([0072], e.g., multiple regions, note a second region) of the current frame with respect to first reference frame ([0040], e.g., input reference picture), and a third parametrized motion model ([0072], e.g., different motion model and/or parameters, note a third parameters) associated with a third segment ([0072], e.g., multiple regions, note a third region) of the current frame, wherein the first reference frame ([0040], e.g., input reference picture) is used for decoding the video frame, and wherein each of the first segment, the second segment, and the third segment comprises a respective subsets of blocks of the current frame ([0064], e.g., original source picture); associate the first parameterized motion model ([0072], e.g., different motion model and/or parameters, note a first parameters) with the first reference frame ([0040], e.g., input reference picture); and in response to determining ([0091], e.g., predictor index in TABLE 5) that the current block is encoded ([0040], e.g., prediction of subsequent pictures) using the first parameterized motion model ([0072], e.g., different motion model and/or parameters, note a first parameters), decode ([0040], e.g., decoder … undergoes processing similar to that performed at the encoder) the current block using the first parameterized motion model ([0072], e.g., different motion model and/or parameters, note a first parameters).
	He does not explicitly disclose decode from a header of the video frame in a compressed bitstream, a motion model. 
	However, Liu teaches decode from a header ([0066], e.g., header) of the video frame ([0066], e.g., picture) in a compressed bitstream, a motion model ([0066], e.g., motion parameters).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of He and Liu before him/her to modify the reference processing using advanced motion models for video coding of He with the teaching of method and apparatus for global motion compensation in video coding system of Liu with a motivation to generate an efficient bitstream by providing parameters at locations that minimize the bitstream and closest to the relevant data.
	He as modified by Liu does not explicitly teach a third parametrized motion model with respect to second reference frame Wherein the second reference frame is used for decoding the video frame. 
	However, Lee teaches a third parametrized motion model ([0052], e.g., motion model parameters) with respect to second reference frame (Fig. 8, e.g., element reference picture list of B) Wherein the second reference frame (Fig. 8, e.g., element reference picture list of B) is used for decoding ([0042], e.g., decoding) the video frame. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of He, Liu, and Lee before him/her to modify the reference processing using advanced motion models for video coding of He with the teaching of method of encoding and decoding motion model parameters and video encoding and decoding method and apparatus using motion model parameters of Lee with a motivation to improve coding efficiency by using best reference pictures for different regions.

	As for claim 2, most of limitations of this claim have been noted in the rejection of Claim 1. In addition, He further discloses to determine that the current block is encoded using the first parameterized motion model comprises to: decode, from the compressed bitstream ([0038], e.g., payload), an indicator ([0091], e.g., predictor index in TABLE 5) identifying that the current block is encoded using the first parameterized motion model ([0072], e.g., different motion model and/or parameters, note a first parameters).

	As for claim 3, most of limitations of this claim have been noted in the rejection of Claim 2. In addition, He further discloses the indicator comprises a global motion model type ([0087], e.g., motion model index and [0091], e.g., global motion).

	As for claim 4, most of limitations of this claim have been noted in the rejection of Claim 3. In addition, He further discloses the global motion model type indicates global motion or zero global motion ([0091], e.g., none and global motion).

	As for claim 5, most of limitations of this claim have been noted in the rejection of Claim 3. In addition, He further discloses the instructions further comprise instructions to: determine parameters of the first parameterized motion model based on the global motion model type ([0087], e.g., parameters).

	As for claim 6, most of limitations of this claim have been noted in the rejection of Claim 5. In addition, He further discloses the instructions further comprises to: decode, from the compressed bitstream ([0038], e.g., payload), the global motion model type ([0087], e.g., motion model index and [0091], e.g., global motion).

	As for claim 7, most of limitations of this claim have been noted in the rejection of Claim 1. In addition, He further discloses to determine that the current block is encoded using the first parameterized motion model comprises to: decode, from the compressed bitstream ([0038], e.g., payload), parameters of the first parameterized motion model ([0087], e.g., parameters).

	As for claim 8, most of limitations of this claim have been noted in the rejection of Claim 1. In addition, He further discloses the instructions further comprise instructions to: in response to determining ([0056], e.g., index 0, note that the translation is not mapped to parameterized motion model) that the current block is not encoded using the first parameterized motion model, decode the current block using translational motion compensation ([0056], e.g., translation in Table 1).

	As for claim 9, most of limitations of this claim have been noted in the rejection of Claim 8. In addition, He further discloses to determine that the current block is not encoded using the first parameterized motion model comprises to: decode, from the compressed bitstream, an indicator identifying that the current block is encoded using zero global motion ([0091], e.g., none and global motion).

	2.	Claims 10 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over He in view of Liu.

	As for claim 10, He discloses apparatus for decoding ([0037], e.g., decoder) a current block ([0064], e.g., original source picture, note a block of the original source picture) of a video frame ([0030], e.g., video), the apparatus configured to: a parameterized motion model of parameterized motion models of two or more parameterized motion models ([0072], e.g., different motion model and/or parameters, note a first and a second parameters) associated respectively with two or more segments ([0072], e.g., multiple regions, note a first and a second regions) of the current frame ([0064], e.g., original source picture) to be decoded with respect to a reference frame ([0040], e.g., input reference picture) that is used for decoding ([0040], e.g., decoder … undergoes processing similar to that performed at the encoder) the video frame, wherein each of the two or more segments ([0072], e.g., multiple regions, note a first and a second regions) of the current frame comprises a respective group of blocks of the current frame ([0064], e.g., original source picture); associate the parameterized motion model ([0072], e.g., different motion model and/or parameters, note a first and a second parameters) with a segment of the two or more segments ([0072], e.g., multiple regions, note a first and a second regions) of the current frame and the reference frame ([0040], e.g., input reference picture); and in response to determining ([0091], e.g., predictor index in TABLE 5) that the current block is encoded using the parameterized motion model ([0072], e.g., different motion model and/or parameters, note a first and a second parameters), decode ([0040], e.g., decoder … undergoes processing similar to that performed at the encoder) the current block using the parameterized motion model ([0072], e.g., different motion model and/or parameters, note a first and a second parameters).
	He does not explicitly disclose identify, using a decoded header of the video frame, a motion model. 
	However, Liu teaches identify, using a decoded header ([0066], e.g., header) of the video frame ([0066], e.g., picture), a motion model ([0066], e.g., motion parameters).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of He and Liu before him/her to modify the reference processing using advanced motion models for video coding of He with the teaching of method and apparatus for global motion compensation in video coding system of Liu with a motivation to generate an efficient bitstream by providing parameters at locations that minimize the bitstream and closest to the relevant data.

	As for claim 11, most of limitations of this claim have been noted in the rejection of Claim 10. In addition, He further discloses to determine that the current block is encoded using the parameterized motion model comprises to: decode, from a compressed bitstream ([0038], e.g., payload), an indicator ([0091], e.g., predictor index in TABLE 5) identifying that the current block is encoded using the parameterized motion model ([0056], e.g., motion model and parameters, note that the parameterized motion model is mapped to motion model index 1-5 in Table 1).

	As for claim 12, He discloses a method of decoding ([0037], e.g., decoder) a current block ([0064], e.g., original source picture, note a block of the original source picture) of a video frame ([0030], e.g., video), comprising: identifying a first parameterized motion model ([0072], e.g., different motion model and/or parameters, note a first parameters); associating, for decoding ([0040], e.g., decoder … undergoes processing similar to that performed at the encoder) the video frame, the first parameterized motion model ([0072], e.g., different motion model and/or parameters, note a first parameters) with a first segment ([0072], e.g., multiple regions, note a first region) of the video frame with respect to a reference frame ([0040], e.g., input reference picture), and associating the second parameterized motion model ([0072], e.g., different motion model and/or parameters, note a second parameters) with a second segment ([0072], e.g., multiple regions, note a second region) of the video frame with respect to the reference frame ([0040], e.g., input reference picture), wherein the reference frame is used for decoding ([0040], e.g., decoder … undergoes processing similar to that performed at the encoder) the video frame; determining ([0091], e.g., predictor index in TABLE 5) that the current block is encoded ([0040], e.g., prediction of subsequent pictures) using the first parameterized motion model ([0072], e.g., different motion model and/or parameters, note a first parameters); and decoding ([0040], e.g., decoder … undergoes processing similar to that performed at the encoder) the current block using the first parameterized motion model ([0072], e.g., different motion model and/or parameters, note a first parameters).
	He does not explicitly disclose decoding, from a compressed bitstream, a header of the video frame; using the header of the video frame. 
	However, Liu teaches decoding, from a compressed bitstream, a header ([0066], e.g., header) of the video frame ([0066], e.g., picture); using the header ([0066], e.g., header) of the video frame. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of He and Liu before him/her to modify the reference processing using advanced motion models for video coding of He with the teaching of method and apparatus for global motion compensation in video coding system of Liu with a motivation to generate an efficient bitstream by providing parameters at locations that minimize the bitstream and closest to the relevant data.

	As for claim 13, most of limitations of this claim have been noted in the rejection of Claim 12. In addition, He further discloses the determining that the current block is encoded using the first parameterized motion model comprises: decoding, from the compressed bitstream ([0038], e.g., payload), an indicator ([0091], e.g., predictor index in TABLE 5) identifying that the current block is encoded using the first parameterized motion model ([0072], e.g., different motion model and/or parameters, note a first parameters).

	As for claim 14, most of limitations of this claim have been noted in the rejection of Claim 13. In addition, He further discloses wherein the indicator comprises a global motion model type ([0087], e.g., motion model index and [0091], e.g., global motion).

	As for claim 15, most of limitations of this claim have been noted in the rejection of Claim 14. In addition, He further discloses wherein the global motion model type indicates global motion or zero global motion ([0091], e.g., none and global motion).

	As for claim 16, most of limitations of this claim have been noted in the rejection of Claim 14. In addition, He further discloses determining parameters of the first parameterized motion model based on the global motion model type ([0087], e.g., parameters).

	As for claim 17, most of limitations of this claim have been noted in the rejection of Claim 14. In addition, He further discloses the identifying the first parameterized motion model corresponding to the global motion model type comprises: decoding, from the compressed bitstream ([0038], e.g., payload), the global motion model type; and determining parameters of the first parameterized motion model based on the global motion model type ([0087], e.g., motion model index and [0091], e.g., global motion).

	As for claim 18, most of limitations of this claim have been noted in the rejection of Claim 12. In addition, He further discloses the determining that the current block is encoded using the first parameterized motion model comprises: decoding, from the compressed bitstream ([0038], e.g., payload), parameters of the first parameterized motion model ([0087], e.g., parameters). 

	As for claim 19, most of limitations of this claim have been noted in the rejection of Claim 12. In addition, He further discloses in response to determining that another block ([0030], e.g., subsequent video pictures, note another block of the subsequent picture) of the video frame is not ([0056], e.g., index 0, note that the translation is not mapped to parameterized motion model) encoded using any parameterized motion model, decoding the another block using translational motion compensation ([0056], e.g., translation in Table 1).

	As for claim 20, most of limitations of this claim have been noted in the rejection of Claim 19. In addition, He further discloses determining that the another block of the video frame is not ([0056], e.g., index 0, note that the translation is not mapped to parameterized motion model) encoded using any the parameterized motion model comprises: decoding, from the compressed bitstream, an indicator identifying that the another block is encoded using zero global motion ([0091], e.g., none and global motion).

Response to Arguments
Applicant 's arguments filed 9/9/2021 have been fully considered but they are not persuasive.
	Applicant argues that He cannot show to teach or suggest the features of parameterized motion model is associated with a segment of the current frame and the parameterized motion model is with respect to a first reference frame. Examiner respectfully disagrees. First, it is not clear what the argument is. Examiner’s best understanding of the argument is that the parameters in He is used for generating new reference pictures which implies the parameters are not associated with the current frame. However, the fact that the parameters are related to reference picture does not necessarily mean the parameters are not associated with the current frame. The current frame is reconstructed using the reference picture which is reconstructed using the parameters, thus, the current frame is associated with the parameters. The parameters are also used in relationship with the reference picture, thus, the parameters are used with respect to reference picture. Therefore, He teaches the limitation. 
Applicant argues that that the Office Action equates a segment of the claim with a region in He, thus, the limitation is not taught by He. Examiner respectfully disagrees. The segment in the claim corresponds to a segment in the current frame in He. The mapping is indicated in the Office Action by the mapping of the current frame in the claim to the original source picture in He. The region in He is used in the Office Action to indicate that the corresponding segment in the original frame in He is mapped to the segment in the claim. Note that, in He, a reference frame is used to predict the current frame, and a region in the reference frame is used to predict a segment in the current frame, thus, there is a corresponding segment in the current frame to a region in the reference frame in He. Therefore, the segment of the current frame in the claim language is properly mapped.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
        1.    Weese et al., US 2017/0301096 A1, discloses analyzing aortic valve calcification. 
        2.    Sherigar, US 2006/0227865 A1, discloses a unified architecture for inverse scanning according to a plurality of scanning schemes. 
        3.    Le_Floch et al., US 2013/0028325 A1, discloses an encoder extracts motion vectors from a frame I(t-1) preceding the frame I(t) being encoded, to create a motion complexity map and creating an irregular grid of cells, the sizes of the cells based on the complexity of motion in the frame at a respective position. 

Conclusion
        Applicant 's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
        A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SUH whose telephone number is 571-270-7484.  The examiner can normally be reached on Monday - Thursday, 7:30 AM - 6:00 PM.
        Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH SUH/
Primary Examiner, Art Unit 2485